Citation Nr: 0709997	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A. J. O., M.D.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to August 
1964.

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was previously before the Board in October 2006 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown in active 
service or for many years thereafter; nor was a psychosis 
shown to be manifested to a compensable degree during the 
first post service year.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disorder, to include PTSD, are not met. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
veteran letters in September 2002 and November 2006 in which 
he was informed of what was required to substantiate his 
claim and of his and VA's respective duties, i.e., that VA 
would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  Prior to an RO hearing, 
the veteran was specifically advised to bring any evidence 
that he had in his possession, not formerly submitted, that 
pertained to the claim at issue   The RO provided him the 
opportunity to submit additional evidence or request 
assistance prior to making a decision.  

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As to any perceived 
inadequacies of the foregoing notices, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final disposition in the issue that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  There is no indication that the outcome of the 
case has been affected, and the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  The content of the subsequent 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service personnel and medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in January 2003, 
July 2004, and November 2006.  The examinations were thorough 
in nature, based upon a review of the veteran's entire claims 
folder, and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.




The Merits of the Claim  

The veteran requests service connection for a psychiatric 
disorder.  Because the preponderance of competent medical 
opinion does not indicate that he has a disorder, including 
PTSD, that was caused by military service, the claim will be 
denied.  

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).   Service connection may be 
also granted for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2006).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.304 (2006), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran served in combat during the Korean War, for which 
he received a Purple Heart.  His service medical records 
reveal that in March 1961 he was diagnosed with nervousness 
and anxiety reaction.  In July 1962, he was again assessed as 
being nervous.  However, the veteran's separation examination 
report dated in June 1964 was negative for any chronic 
disability nor diagnosis of a mental or psychiatric disorder.

Subsequent to service, a VA outpatient treatment record dated 
in September 2002 shows that the veteran reported symptoms of 
insomnia, anhedonia, anxiety, and depression, on and off for 
a couple of months.  He reported that his symptoms had first 
begun in service in 1959, but that he had not received 
treatment since.  The diagnosis was depression, not otherwise 
specified.  

A VA mental disorders examination report dated in January 
2003 shows that the veteran was diagnosed with depressive 
disorder, not otherwise specified.  The examiner, upon review 
of the veteran's entire claims file, indicated that there 
were no indications "whatsoever" that he had been suffering 
from any kind of chronic neuropsychiatric condition.  In 
taking the history of the veteran, it was noted that he had 
never followed any regular psychiatric treatment, and he had 
complained about variable symptoms of anxiety and depression 
on isolated occasions.  As an example, the examiner referred 
to VA outpatient treatment in 1999, 2000, and 2002, wherein 
the veteran was said to have been feeling depressed after his 
retirement.  

The examiner concluded that the veteran's neuropsychiatric 
condition had manifested in isolated occasions in response to 
situations that he had experienced throughout the years and 
it had never been in a chronic or consequent manner.  He was 
mostly depressed because of his advanced age and his multiple 
medical conditions. 

In a VA medical treatment note authored by A. J. O., M.D., 
dated in March 2004,  Dr. O. reported that the veteran had 
chronic and severe PTSD, as a result of his military service.  
Although Dr. O. also was called to testify as a witness at a 
March  2004 RO hearing, the physician did not testify and 
instead made specific reference to his written report.  

Pursuant to the duty to assist the veteran in the development 
of his claim, a VA PTSD examination was conducted in July 
2004, accompanied by a review of the claims folder and VA 
medical records.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). 

However, the veteran was not diagnosed as having PTSD or any 
other psychiatric disorder linked to military service.  
Instead, the veteran was diagnosed with dysthymic disorder, 
not otherwise specified.  The examiner added that while the 
veteran was wounded during service, there was no evidence of 
any emotional reactions to the incident.  The examiner 
acknowledged the March 2004 VA medical record of Dr. O., but 
did not comment on his diagnosis of PTSD.

A VA examination report dated in November 2006 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination.  Shipwash, 
supra.  The veteran reported that he was not receiving any 
current psychiatric treatment.  He did report symptoms which 
included trouble sleeping, depressed mood, irritability, 
social withdrawal, and anxiety.  He also described recurrent 
and intrusive distressing recollections of stressful events, 
including images, thoughts, and perceptions.  Pursuant to 
examination of the veteran and review of the claims file, the 
examiner concluded that the veteran did not meet the DSM-IV 
stressor criteria for PTSD, nor symptoms criteria for re-
experiencing his traumatic event, for avoidance of the 
stimulus, or for hyper arousal.  The diagnosis was depressive 
disorder, not otherwise specified.  The examiner added that 
the diagnosed psychiatric disorder was not caused by or a 
result of the veteran's military service.

The examiner explained that there had been no psychiatric 
treatment prior to service; there were two isolated episodes 
in which the veteran reported anxiety during service with 
treatment and medication given with no further management, 
sequela or complications; there was no evidence of 
psychiatric complaints, findings, or treatment after 
discharge from service until 1999 wherein he had reported 
depression after retirement; his neuropsychiatric complaints 
had manifested in isolated occasions in response to 
psychosocial stressors that he had experienced throughout the 
years and the complaints had never been in a pervasive 
manner; and he was a career soldier for over 20 years and 
then went on to work as a mechanic until he developed a 
cardiac condition, with no evidence of any mental disorder 
related to combat participation as having interfered or 
affected his military career and later on his civilian 
occupation.

Because the preponderance of the competent evidence 
demonstrates that the veteran does not have PTSD; or a 
depressive disorder linked by competent medical opinion to 
any incident of active military service, the claim is denied. 

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

Initially, there is no current medical diagnosis of PTSD of 
record in accordance with 38 C.F.R. § 4.125.  The Board has 
considered the March 2004 statement from Dr. O, along with 
his testimony during the March 2004 hearing, suggesting that 
the veteran presented with PTSD symptoms.  However, the Board 
finds that results of all three of the foregoing VA 
examination reports, each of which established that the 
veteran did not meet the criteria for a diagnosis of PTSD, to 
be more definitive and based upon examination of the veteran 
and a complete review of the claims file. They are, 
therefore, found to carry greater probative weight.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, absent the existence of PTSD, entitlement to 
service connection for this disorder cannot be awarded.  In 
short, the preponderance of the evidence is against the 
veteran's claim, and the appeal must be denied.

With regard to the issue of any other psychiatric disorder, 
to include the currently diagnosed depressive disorder, the 
competent medical evidence of record has shown that although 
the veteran had been treated for anxiety and nervousness 
during service, these were isolated incidents and did not 
constitute a chronic psychiatric disorder.  Subsequent to 
service, the first medical evidence of record of a 
psychiatric disorder was not until 1999, more than 35 years 
following discharge from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The competent medical evidence of record 
thereafter all suggests that the veteran's current 
psychiatric disorder was not caused by or a result of his 
period of service.  As the medical evidence of record has not 
established a nexus between the claimed in-service anxiety 
and nervousness, and the presently diagnosed depressive 
disorder, service connection must be denied.  See Hickson, 12 
Vet. App. at 253.

There is no indication that the veteran had a diagnosis of a 
psychosis which had become manifested to a compensable degree 
during the first year following his separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2006).

Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD is 
denied.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


